First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 19-21 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating, does not reasonably provide enablement for eliminating.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of 
Briefly, the instant claims are drawn to a method of treating “Alcohol Use Disorder (AUD), Substance Use Disorder (SUD), tobacco use, pain, or proinflammatory disorders comprising:
providing a subject with an effective amount of a modified tetracycline or derivative thereof to ameliorate or eliminate the AUD, SUD, tobacco use, pain, or proinflammatory disorder, and wherein the modified tetracycline or derivative thereof has reduced binding to a microbial ribosome ….”.

The term “eliminate” is defined as:
eliminate
to remove or get rid of, especially as being in some way undesirable:
to omit, especially as being unimportant or irrelevant; leave out:
to remove from further consideration or competition, especially by defeating in a contest.
to eradicate or kill:
Based on the plain meaning of the term “eliminate”, the claimed invention is read as inclusive of eradicating/curing the claimed disorders.  In other words, the claims are 
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing any of disorders in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any of the claimed disorders.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
It is suggested the claims be limited to “ameliorate”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11, 18-21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
The instant claims are indefinite for the following reasons:
The claims recite the limitation “proinflammatory disorder”.  However, the present specification lacks definition/identification of what is meant/encompassed by the term.  Is proinflammatory disorder the same or different from inflammatory disorder?
Claims 1, 10 and 19 recites “R3 is 0, OH, acetyl”?  What does applicant intend by “0”?  For the purpose of art rejection, R3 is read as “OH or acetyl”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 10 and 19 recite the broad recitation Substance Use Disorder, and the claim also recites Alcohol Use Disorder and tobacco use which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 11, 20 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claims recite compounds not encompassed by the formula of claim 1.  For example, claims 2, 11 and 20 recite compounds wherein R2 is hydrogen and compounds such as:

    PNG
    media_image1.png
    338
    682
    media_image1.png
    Greyscale
and instant claims 5 and 23 recite doxycycline, minocycline and tigecycline.  Note, the formula of claim 1:

    PNG
    media_image2.png
    191
    381
    media_image2.png
    Greyscale
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Note: For the purpose of art rejection, the claims are read to be inclusive of the compounds of claims 2, 5, 11, 20 and 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abato et al. (US 2007/0093455).
Regarding claims1-2, Abato teaches a method of treating Alcohol Use Disorder (AUD), Substance Use Disorder (SUD), tobacco use, pain, or proinflammatory disorders comprising: providing a subject with an effective amount of a modified tetracycline or derivative thereof to ameliorate or eliminate the AUD, SUD, tobacco use, pain, or proinflammatory disorder (para[0310], treating a tetracycline responsive state; para [0313]-[0314] ,Inflammatory disorders are generally characterized by..pain), and wherein the modified tetracycline or derivative thereof has reduced binding to a microbial ribosome (para[0312], the tetracycline compounds of the invention are essentially non-antibacterial) and has the formula specified in the claim and represented 
    PNG
    media_image3.png
    120
    202
    media_image3.png
    Greyscale
).
Regarding claim 3, Abato teaches the method of claim 1, wherein the modified tetracycline has moderate to no antibacterial activity (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial) or has moderate to no antifungal activity (para [0267], Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant as having no antifungal activity [see para [0013]-[0014] of the Applicant’s specification], the compound of Abato inherently has no antifungal activity).
Regarding claim 5, Abato teaches the method of claim 1, wherein the modified tetracycline is a doxycycline, minocycline (para[0267], Table 2, pg 18, Compound W), or tigecycline.
Regarding claim 6, Abato teaches the method of claim 1, wherein the ribosome is a bacterial ribosome (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial).
Regarding claim 7, Abato teaches the method of claim 1, wherein the modification at least one of: produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations (para [0267],  Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant [see para [0013] of the Applicant’s specification], the modified tetracycline compound disclosed in Abato 
Regarding claim 8, Abato teaches the method of claim 1, wherein the modified tetracycline further comprises a pharmaceutically acceptable buffer, excipient, filler, or carrier (para[0108],[0343]).
Regarding claim 9, Abato teaches the method of claim 1, wherein the modified tetracycline is adapted for administration orally, enterally, parenterally, intramuscularly, intravenously, or intraperitoneally (para[0343], [0353)-[0354]).
Therefore, the claimed invention is anticipated by the cited reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over 
Abato et al. (US 2007/0093455).
Regarding claims 19-20, Abato teaches a method of treating Alcohol Use Disorder (AUD), Substance Use Disorder (SUD), tobacco use, pain, or proinflammatory disorders comprising: providing a subject with an effective amount of a modified tetracycline or derivative thereof to ameliorate or eliminate the AUD, SUD, tobacco use, pain, or proinflammatory disorder (para [0310], treating a tetracycline responsive state; 
    PNG
    media_image3.png
    120
    202
    media_image3.png
    Greyscale
), in a pharmaceutically acceptable carrier (para [0343]).
Abato does not expressly teach the step of identifying a subject in need of treatment for at least one of AUD, Substance Use Disorder (SUD), tobacco use, pain, or a proinflammatory disorder, but does teach treating inflammatory process associated states in which inflammatory factors are present in an area in aberrant amounts (para [0313]).  Based on such teachings, it would have been obvious to one of ordinary skill in the art to include the step of identifying a subject in need of treatment, by detecting the presence of said inflammatory factors in said subject, through routine experimentation, in order to enhance the efficacy of the method disclosed in Abato toward treating pain and proinflammatory disorders in said subject.
Regarding claim 21, Abato teaches the method of claim19, wherein the modified tetracycline has moderate to no antibacterial activity (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial) and has moderate to no antifungal activity (para [0267], Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant as having no antifungal activity [see para 
Regarding claim 23, Abato teaches the method of claim 19, wherein the modified tetracycline is a doxycycline, minocycline (para[0267], Table 2, pg 18, Compound W), or tigecycline.
Regarding claim 24, Abato teaches the method of claim 19, wherein the ribosome is a bacterial ribosome (para [0312], the tetracycline compounds of the invention are essentially non-antibacterial).
Regarding claim 25, Abato teaches the method of claim 19, wherein the modification at least one of: produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations (para [0267], Table 2, pg 18, Compound W; Since Abato discloses the same compound specified by the Applicant (see para [0013]  of the Applicant’s specification], the modified tetracycline compound disclosed in Abato inherently produces steric hindrance, blocks hydrogen bonding, or change coordination with divalent cations).
Regarding claim 26, Abato teaches the method of claim 19, wherein the modified tetracycline further comprises a pharmaceutically acceptable buffer, excipient, filler, or carrier (para[0108], [0343]).
Regarding claim 27, Abato teaches the method of claim 18, wherein the modified tetracycline is adapted for administration orally, enterally, parenterally ,intramuscularly, intravenously, or intraperitoneally (para[0343], [0353]-[0354)).
For these reasons, the claimed invention is rendered prima facie obvious.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abato in view of Kantor et al. (US2005/0048574).
Regarding claims 10-11, Abato teaches a method of evaluating a candidate drug (para [0401], Evaluation of efficacy in a Rat model of Carrageenan Induced Paw Edema) believed to be useful in treating pain, or proinflammatory disorders (para [0310], [0313)-[0314], Inflammatory disorders are generally characterized by..pain), the method comprising:
b) administering a candidate drug to a first subset of the subjects (para [0401], Test compounds), and no treatment to a second set of subjects (para [0401], untreated control), wherein the candidate drug is a C6' modified tetracycline that has the formula specified in the claim and represented by the fourth structure listed in claim 11 (para [0267], Table 2, pg 18, Compound W); and
d) determining if the candidate drug reduces the pain, or proinflammatory disorders that is statistically significant as compared to any reduction occurring in the second subset of subjects, wherein a statistically significant reduction indicates that the candidate drug is useful in treating pain, or proinflammatory disorders (para [0401], compound A caused a 60% decrease in paw inflammation relative to the untreated control).
Abato does not teach testing the candidate drug in human patients; nor does it teach the steps of:
a) measuring the Alcohol Use Disorder (AUD), Substance Use Disorder (SUD), tobacco use, pain, or proinflammatory disorders from a set of patients;
b) administering a placebo to a second subset of the patients;
c) repeating step a) after the administration of the candidate drug or the placebo.

a) measuring the inflammatory disorder from a set of patients (para [0176], assays are performed on each subject's sample to measure levels of a marker);
b) administering a placebo to a second subset of the patients (para [0176], a control group, to which a placebo is administered);
c) repeating step a) after the administration of the candidate drug or the placebo (para[0176]-[0177]) and
d) determining if the candidate drug reduces the inflammatory disorders that is statistically significant as compared to any reduction occurring in the second subset of patients, wherein a statistically significant reduction indicates that the candidate drug is useful in treating the inflammatory disorder(para [0177]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kantor with those of Abato, as both are directed to methods of evaluating the efficacy of a drug toward treating an inflammatory disorder, and include the steps of:
a) measuring the pain, or proinflammatory disorders from a set of human patients;
b) administering a placebo to a second subset of the patients;
c) repeating step a) after the administration of the candidate drug or the placebo, as disclosed in Kantor in the method of Abato, in order to enhance the efficacy of determining the usefulness of the modified tetracycline toward treating pain or proinflammatory disorders in a patient.

For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BARBARA P BADIO/Primary Examiner, Art Unit 1628